DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
Claims 8-14 are directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a processor typically covers forms of hardware, software per se, and combinations thereof in view of the ordinary and customary meaning of processor, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of a “processor” as software, per se, is also consistent with the Specification, e.g. [0120] (processor listed as an element distinct from hardware and firmware embodiments).  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claim(s) is functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 3 recites the limitation “the metadata”, and the limitation lacks antecedent basis.  Claims 10 and 17 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by a computer-readable storage device.
The Examiner notes that the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO; See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow); See also MPEP 2111.01.  The broadest reasonable interpretation of a claim drawn to a “non-transitory computer readable storage medium configured to store instructions” encompasses all computer-readable storage devices with sufficient capacity (a negligible amount) for storing the recited instructions.  Note that the claim limitation “configured to” suggests or makes optional - but does not require – the storage of instructions that would actually perform the recited acts, nor does the claim language limit the claim to a particular structure (aside from generic computer storage); See MPEP 2111.04.  Therefore, recitation of “configured to store instructions that …” and the (optional) steps that follow are clearly anticipated by any computer-readable storage device with sufficient capacity for storing instructions that would perform the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Masis et al. (US Pre-Grant Publication No. 20210247976-A1, hereinafter “Masis”) in view of Resig et al. (US Pre-Grant Publication No. 20150082274-A1, hereinafter “Resig”).

With respect to independent claim 1, Masis discloses a method comprising:
determining one or more of a file type and a code segment accessed during a code access event {para. 0020: “source code checked out or downloaded from the respective central repositories 125 and 135”}.
identifying code origin information appended to the code segment during previous code access events {paras. 0022-0023, 0026-0029, & 0038: “data may include information describing the source code change (e.g., the type and location of the file(s) and repository in which the changed source code is stored)” in the form of “annotations” to “source code file(s) 201”}.
appending an updated code access location to the code segment identifying the current code access event and a current code location {para. 0022: “Each time a user makes (or “commits”) a change to source code file(s) stored in code repository 125 or 135, version control system 122 or 132 logs data pertaining to the change into a commit log. Such data may include information describing the source code change (e.g., the type and location of the file(s) and repository in which the changed source code is stored) as well as information identifying the user that committed the change”}.
Although Masis teaches software version control including tracking source code provenance, Masis does not explicitly disclose access restrictions based on source code provenance; however, Resig discloses:
applying one or more code access restrictions to the code segment based on the current code location {para. 0035: “original code 100 may be viewable and repeatedly accessible to the creator. One or more other individuals may also be able to view the original code. Access to the code may be limited to the creator only, to selected individuals, to all individuals who are a registered part of the online community, or to any individual of the public who accesses the online community. In some instances, the creator of the code may control access to the creator's code”}.

Masis and Resig are analogous art because they are from the same field of endeavor or problem-solving area of source code control.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Masis and Resig before him or her, to modify/develop the source code repository of Masis’s system to utilize source code access control.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling the control of access to source code (e.g. Masis [0035]).  Therefore, it would have been obvious to combine the source code repository in Masis’s system with source code access control to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 2, Masis discloses wherein the current code location comprises one or more of a user profile, a corresponding device profile, and a network address {para. 0022: “information describing the source code change (e.g., the type and location of the file(s) and repository in which the changed source code is stored) as well as information identifying the user that committed the change”}.

With respect to dependent claim 3, Masis discloses:
identifying a previous code location from the metadata {paras. 0022-0023, 0026-0029, & 0038: “data may include information describing the source code change (e.g., the type and location of the file(s) and repository in which the changed source code is stored)” in the form of “annotations” to “source code file(s) 201”}.
updating code storage repository information based on the current code location {para. 0022: “Each time a user makes (or “commits”) a change to source code file(s) stored in code repository 125 or 135, version control system 122 or 132 logs data pertaining to the change into a commit log. Such data may include information describing the source code change (e.g., the type and location of the file(s) and repository in which the changed source code is stored) as well as information identifying the user that committed the change”}.
Although Masis teaches software version control including tracking source code provenance, Masis does not explicitly disclose access restrictions based on source code provenance; however, Resig discloses:
determining whether the current code location is associated with code access privileges which match the previous code location {para. 0035: “Access to the code may be limited to the creator only, to selected individuals, to all individuals who are a registered part of the online community, or to any individual of the public who accesses the online community”; note that the “code location” includes user accounts, i.e. reads on determining if the current user has permissions associated with the permissions of the last user to access the code}.

With respect to dependent claim 4, Resig discloses applying one or more rules to the current code location based on rules associated with the previous code location {para. 0035: “Access to the code may be limited to the creator only, to selected individuals, to all individuals who are a registered part of the online community, or to any individual of the public who accesses the online community”; note that the “code location” includes user accounts}.

With respect to claims 8-11, a corresponding reasoning as given earlier in this section with respect to claims 1-4 applies, mutatis mutandis, to the subject matter of claims 8-11; therefore, claims 8-11 are rejected, for similar reasons, under the grounds as set forth for claims 1-4.

With respect to claims 15-18, a corresponding reasoning as given earlier in this section with respect to claims 1-4 applies, mutatis mutandis, to the subject matter of claims 15-18; therefore, claims 15-18 are rejected, for similar reasons, under the grounds as set forth for claims 1-4.


Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masis et al. (US Pre-Grant Publication No. 20210247976-A1, hereinafter “Masis”) in view of Resig et al. (US Pre-Grant Publication No. 20150082274-A1, hereinafter “Resig”) and Alomari (US Pre-Grant Publication No. 20200218535-A1, hereinafter “Alomari”).

With respect to dependent claim 5, although Masis teaches a source code repository, Masis does not explicitly disclose that the source code repository includes deduplication functionality; however, Alomari discloses performing a string comparison of the code segment to one or more other code segments, and wherein the one or more other code segments are additional copies of the code segment {para. 0054: “a fixed size similarity hash such as Jaccard distance or other distance metric can be generated from the software program. Jaccard distance is useful to compare dissimilarity of respective samples, including as a function of a measure of overlap between a fingerprint representing a respective block and one or more stored fingerprints. If the dissimilarity is within a predefine tolerance, then the fingerprints can be considered matched and source code within a respective block to be a duplicate of the source code”}.

Masis-Resig and Alomari are analogous art because they are from the same field of endeavor or problem-solving area of source code control.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Masis-Resig and Alomari before him or her, to modify/develop the source code repository of Masis-Resig’s system to utilize source code deduplication.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. it reduces the storage requirements to store source code.  Therefore, it would have been obvious to combine the source code repository in Masis-Resig’s system with source code deduplication to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 6, Alomari discloses detecting a plurality of code segment copies which correspond to a plurality of code segment access events associated with the code segment {para. 0036: “program source code is accessed, which is a basis for a search for duplicate source code”}.

With respect to dependent claim 7, Alomari discloses:
hashing the code segment {para. 0056: “two distinct hash tables can be generated”}.
storing the hash key in a file associated with the code segment {para. 0056: “the programming blocks are compared using the blocks in the hash table associated with the blocks (i.e., blocks hash table)”}.

With respect to claims 12-14, a corresponding reasoning as given earlier in this section with respect to claims 5-7 applies, mutatis mutandis, to the subject matter of claims 12-14; therefore, claims 12-14 are rejected, for similar reasons, under the grounds as set forth for claims 5-7.

With respect to claims 19-20, a corresponding reasoning as given earlier in this section with respect to claims 5-6 applies, mutatis mutandis, to the subject matter of claims 19-20; therefore, claims 19-20 are rejected, for similar reasons, under the grounds as set forth for claims 5-6.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491